 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHEN DANIEL HICKS,                            No. 2:17-cv-02480-TLN-KJN
12                       Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          Presently pending before the court is plaintiff’s February 21, 2019 motion for attorney

19   fees, costs, and expenses pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

20   § 2412(d). (ECF No. 23.) Defendant has opposed the motion as premature. (ECF No. 27.)

21          EAJA entitles a prevailing party to apply for attorney fees and expenses. However, a

22   motion for such fees and expenses shall be filed “within thirty days of final judgment in the

23   action.” 28 U.S.C. § 2412(d)(1)(B). Under EAJA, a final judgment is “a judgment that is final

24   and not appealable.” 28 U.S.C. § 2412(d)(2)(G). Here, the court entered judgement in favor of

25   plaintiff on February 6, 2019. (ECF No. 22.) “[T]he time for appeal does not end until 60 days

26   after ‘entry of judgement.’” Shalala v. Schaefer, 509 U.S. 292, 302 (1993). Thus, the judgement

27   will not be final for the purposes of EAJA, until April 8, 2019. Consequently, plaintiff’s EAJA

28   motion (ECF No. 23) is premature.
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. Plaintiff’s motion for attorney fees, costs, and expenses (ECF No. 23) is DENIED as

 3            premature, subject to renewal after the judgment is final.

 4         IT IS SO ORDERED.

 5   Dated: March 29, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
